       Case 4:20-cv-00529-JM Document 73 Filed 05/03/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

MU’MIN ABDULAZIZ/ASKEW,
ADC #082276                                                            PLAINTIFF

V.                        CASE NO. 4:20-CV-529-JM-BD

DEXTER PAYNE, et al.                                                DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 3rd day of May, 2021.




                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
